Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in party), 2, drawn to method for digital cytometry of a biological sample from a subject wherein obtaining said biological sample does not comprise physical isolation of cells from said biological sample.
Group 2, claim(s) 1 (n part), 3-5, drawn to method for digital cytometry of a biological sample from a subject wherein said feature profile comprises a plurality of gene expression profiles (GEPs), each of said plurality of GEPs corresponding to a distinct cell type among said plurality of distinct cell types.
Group 3, claim(s) 1 (in part), 6, drawn to method for digital cytometry of a biological sample from a subject wherein said abundance is the fractional abundance of said at least one of said plurality of distinct cell types in said biological sample.
4, claim(s) 1 (in part), 7-11, drawn to method for digital cytometry of a biological sample from a subject wherein quantifying said abundance comprises optimizing a regression between said feature profile and a reference matrix of feature signatures for a second plurality of distinct cell types, wherein said feature profile is modeled as a linear combination of said reference matrix.
Group 5, claim(s) 1 (in part), 12, drawn to method for digital cytometry of a biological sample from a subject wherein said biological sample comprises bulk tissue, a formalin-fixed, paraffin-embedded (FFPE) tissue, a frozen tissue, a blood sample, a sample derived from a solid tissue sample, or a tumor sample.
Group 6, claim(s) 1 (n part), 16, drawn to method for digital cytometry of a biological sample from a subject wherein said biological macromolecules comprise nucleic acids, proteins, metabolites, carbohydrates, sugars, lipids, or a combination thereof.
Group 7, claim(s) 1 (in part), 20, drawn to method for digital cytometry of a biological sample from a subject wherein said batch correction procedure is applied in a single cell reference mode (S-mode) or a bulk reference mode (B-mode).
Group 8, claim(s) 22 (in part),  23, 28-31 drawn to method for digital cytometry of a biological sample from a subject further comprising processing said feature profile, using said deconvolution module, to quantify the abundance of said identified at least one of said plurality of distinct cell types in said biological sample.
Group 9, claim(s) 22 (in part), 24, drawn to method for digital cytometry of a biological sample from a subject wherein obtaining said biological sample does not comprise physical isolation of cells from said biological sample.
10, claim(s) 22 (in part), 25-27, drawn to method for digital cytometry of a biological sample from a subject wherein said feature profile comprises a plurality of gene expression profiles (GEPs), each of said plurality of GEPs corresponding to a distinct cell type among said plurality of distinct cell types; and wherein said cell-type state comprises a cell-type GEP.
Group 11, claim(s) 22 (in part), 32-33, drawn to method for digital cytometry of a biological sample from a subject wherein said optimizing comprises using a support vector regression (SVR) or a non-negative matrix factorization (NMF).
Group 12, claim(s) 22 (in part), 34, drawn to method for digital cytometry of a biological sample from a subject wherein said biological sample comprises bulk tissue, a formalin-fixed, paraffin-embedded (FFPE) tissue, a frozen tissue, a blood sample, a sample derived from a solid tissue sample, or a tumor sample.
Group 13, claim(s) 22 (in part), 38, drawn to method for digital cytometry of a biological sample from a subject wherein said biological macromolecules comprise nucleic acids, proteins, metabolites, carbohydrates, sugars, lipids, or a combination thereof.
Group 14, claim(s) 22 (in part), 45 drawn to method for digital cytometry of a biological sample from a subject wherein said biological macromolecules comprise nucleic acids, proteins, metabolites, carbohydrates, sugars, lipids, or a combination thereof.
Group 15, claim(s)  22 (in part), 46, drawn to method for digital cytometry of a biological sample from a subject wherein said cell-type state is a high-resolution high-resolution cell- type state.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 4, applicant must elect a species from claim 10.  If applicant elects SVR from claim 10, applicant must elect a species from claim 11.
If applicant elects group 5, applicant must elect a species from claim 13.
If applicant elects group 6, applicant must elect a species from claim 16.
If applicant elects group 7, applicant must elect a species from claim 20.
If applicant elects group 11, applicant must elect a species from claim 32.  If applicant elects SVR from claim 32, applicant must elect a species from claim 33.
If applicant elects group 12, applicant must elect a species from claim 34.
If applicant elects group 13, applicant must elect a species from claim 38.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  

Groups 1-15 lack unity of invention because even though the inventions of these groups require the technical feature of obtaining a biological sample, processing a biological sample and processing the feature profile, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Newman (US20160217253). Newman discloses a method for digital cytometry [e.g. see para [0006], instant application] of a biological sample from a subject (para [0028] “methods of estimating the relative proportions of cell subsets in a biological sample by computationally processing a feature profile of the biological sample are provided herein", para [0187] "a biological sample from an individual [subject] having a disease"), the method comprising: (a) obtaining a biological sample comprising biological macromolecules from a plurality of distinct cell types (para [0016] “sample may be a biological sample. ... the first plurality of distinct components are distinct cell subsets", para [0067] " "cell subset" as used herein refers to any group of cells in a biological sample whose presence is characterized by one or more features, such as gene expression on the RNA level, protein expression ... biomarkers”, i.e, biological macromolecules); (b) processing said biological sample to generate a feature profile of said biological macromolecules wherein said feature profile comprises features associated with said plurality of distinct cell types (para [0028] “methods of estimating the relative proportions of cell subsets in a biological sample by computationally processing a feature profile of the biological sample”, para [0016] "the feature profile
comprises a gene expression profile, protein-protein interaction profile, protein phosphorylation profile ... chromatin modification profile, chromosome binding profile, enzymatic activity profile, metabolite profile or combinations thereof”); and (c) processing said feature profile, using a deconvolution module (para [0092] “a method of deconvolving a feature profile of a sample or physical system.”, para [0176] A Significance Value Module 2028 may be configured ... Module 2028 may employ the deconvolution module") to quantify the abundance of at least one of said plurality of distinct cell types in said biological sample (para [0074] ° "deconvolution" ... refers to the process of identifying (i.e., estimating) the relative proportions of cell subsets in a mixture of cell subsets"), wherein quantifying said abundance comprises applying a batch correction procedure to remove technical variation in said quantification (para [0279] "To mitigate batch effects, each gene in each dataset were standardized ... batch-correction procedures were applied”). “  Thus the claims lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634